      Case 1:18-cv-01626-ER Document 47 Filed 01/15/19 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERNDISTRICTOFNEWYORK
                                                                --x                            1/15/2019
  KARINA RODRJGUEZ,

                                                   Plaintiff,
                                                                           STIPULATION OF
                                 - against ..
                                                                           VOLUWTARYDISMISSAL
 THE CITY OF NEW YORK, ANNE-MARIE
                                                                           18 Civ. 1626 (ER)
 HENDRJCKSON,   ERIC    ENDERLIN,   VICTOR
 HERNANDEZ,   SHATARA PELL, MARGARET
 BROWN, LISATALMA, and JOHN andJANEDOES 1-5
 (said names being fictitious, fhe persons intended being
 those who aided and abetted the unlawful conduct of the
 named Defendants),

                                                Defendants.
                                                                   -X
                       mS HEREBY STIPULATED AND AGREED, by and between the
 parties asrepresented helow, as follows:

                       1. Pursuantto Federal Rule ofCivilProcedureRule 41(a)(l)(A)(ii>, all of
Plaintiffs claims in the above-referenced action, are hereby dismissed, with prejudice,
and that am order to that effect. may be entered without further notice.

Dated:                 New York, New York
                       December 1^, 2018
MADUEGBUNACOOPER,LLP                                        ZACHARY W. CARTER
Attorneys for Plaintiff                                     Corporation Counsel ofthe.
30 Wall Street-8thFloor                                        City ofNewYoi-k
NewYork, New York 10005                                     Attorney for Defendants
Tel: (212)232-0155                                            100 Church Street
SML.Wl;@!Ut^ui'j|e_cura                                     New York, NewYork 10007
                                                            Tel: (212)356-4083
                                                            emuTreU^mv^n^c. g.uv
                                                                     (^ . ' ^
                                                                     '7<      ^      -/ I /
By:    ..-_.. ^, <?-                                                 C^^<- ^ L/u. ^.^ p
                         Sa&iiel0. Maduegbuna                                 Eric Murrell
                                                                    Assistant Corporation Coimsel
            SO ORDERED.



                           1/15/2019
Case 1:18-cv-01626-ER Document 47 Filed 01/15/19 Page 2 of 2




          18-CV-01626 %);
           UNITEDSTATESDISTRICTCOURT
           SOUTHERN DISTRICT OF NEW YORK
           KAmNARODRIGUEZ,

                                                                            Plaintiff,

                                         -against-

            THE CITY OF NEW YORK, ANNE-MARIE
          { HENDRICKSON, ERIC ENDERLIN, VICTOR
           HERNANDEZ, SHATARA PELL,MARGARET
           BROWN, LISA TALMA, and JOHN and JANE
           DOES 1-5 (said names being fictitious, the
           persons intended being those who aided and
           abetted the unlawful conduct of the named
           Defendants),

                                                                         Defendants.
                                                 "."-ff-MtWSIMSMS....:



                   STIPULATIONOFVOLUNTARY
                     DISMISSAL WITH PREJUDICE
                      ZACHASYW.CARTER
              CorporationCounselofthe City ofNewYork
                           Attorney for Defendants
                           100 Church Street, Room 2-140
                           Ne-w York. N. Y. 10007-2601

                           OfCounsel: Eric Murrell
                           Tel: (212)356-4083
                           Matter No. : 2018-009803
          Due andtimely service is hereby admitted.

          Dated: New York, N. Y. ............................... 20J8

          Signed; .................................................................. |

          Attorney for.
